ACCEPTED
                                                                       03-14-00341-CV
                                                                              3853282
                                                             THIRD COURT OF APPEALS
                                                                        AUSTIN, TEXAS
                                                                  1/21/2015 5:27:58 PM
                                                                     JEFFREY D. KYLE
                                                                                CLERK
                      No. 03-14-00341-CV
_____________________________________________________________
                                                       FILED IN
                                                3rd COURT OF APPEALS
                  In the Third Court of Appeals     AUSTIN, TEXAS
_____________________________________________________________
                                                1/21/2015 5:27:58 PM
                                                  JEFFREY D. KYLE
                       James Richardson                 Clerk
                             Appellant,

                                 v.

                      Maria Torres, et al.
                           Appellees
_____________________________________________________________

             Appeal from Cause No. C-1-CV-13-009448
             County Court No. 2, Travis County, Texas
                        Hon. David Phillips
_____________________________________________________________

APPELLANT’S SECOND UNOPPOSED MOTION FOR EXTENSION
     OF TIME TO FILE APPELLANT’S REPLY BRIEF
_____________________________________________________________

                     King Law Group, PLLC
                          Mary Ellen King
                   Texas State Bar No. 24067219
                         Richard C. King Jr.
                   Texas State Bar No. 24007491
                       28515 Ranch Road 12
                   Dripping Springs, Texas 78620
                       512.263.8212 (phone)
                         512.900.2918 (fax)

               Counsel for Appellant James Richardson
   Comes now Appellant James Richardson (“Richardson”), pursuant to Texas

Rules of Civil Procedure 10/5(b)(1), and requests additional time to file his Reply

Brief. In support of this motion, Richardson states as follows:

        1.   The Notice of Appeal of this matter was filed in the 3rd Court of

Appeals (the “Court”) on May 28, 2014;

        2.   Appellant filed the Docketing Statement with the Court on June 6,

2014;

        3.   Appellant immediately requested the Report’s Record and the Clerk’s

Record from County Court No. 2 in Travis Count, Texas;

        4.   The Reporter’s Record and the Supplemental Reporter’s Record were

filed with the Court on June 11, 2014, and June 18, 2014, respectively;

        5.   The Clerk’s Record was filed with the Court on June 24, 2014;

        6.   The Record was checked out on June 30, 2104;

        7.   The District Clerk’s Supplemental Record was filed on September 2,

2014

        8.   The Appellant’s Brief, oral argument not requested, was filed on

September 26, 2014;

        9.   The Appellee’s Brief, oral argument not requested, was filed December

18, 2014’
       10.    The Court calendared the due date of Appellant’s Rely Brief for January

7, 2015;

       11.    Appellant requested and was granted an additional fifteen days to file

Appellant’s Reply Brief, up to and including January 23, 2014;

       12.    This second requested extension is unopposed and is necessary due to

medical issues concerning Appellant’s counsel;

       13.    The extension requested herein is not intended to cause undue delay,

prejudice or unnecessary hardship on any party; and

       14.    Appellant has previously requested and was granted one 15-day

extension to file its rely brief.

       WHEREFORE, Appellant requests an additional 14 days, up to and including

February 6, 2015, to file Appellant’s Reply Brief.

       Dated this 20th day of January 2015.
                                      Respectfully submitted

                                      KING LAW GROUP, PLLC

                                      /.s/ Mary Ellen King
                                      Mary Ellen King
                                      Texas State Bar No. 24067219
                                      meking@kinglitigationgroup.com
                                      Richard C. King Jr.
                                      Texas State Bar No. 24007491
                                      rking@kinglitigationgroup.com
                                      28515 Ranch Road 12
                                      Dripping Springs, Texas 78620
                                      512.263.8212 (phone)
                                      512.900.2918

                                      Counsel for Appellant, James Richardson


                         CERTIFICATE OF CONFERENCE

      Counsel for Appellant hereby represents to the Court that we have conferred

with counsel for Appellee regarding the extension requested and he has no objection

to the requested extension.
                            CERTIFICATE OF SERVICE

      This is to certify that a true and correct copy of the following instrument has

been served to opposing counsel via facsimile on this the 20th day of January, 2015.

            Jesus Tirrez
            The Law Office of Jesus Tirrez & Associates
            1301 South IH-35, Suite 307
            Austin, Texas 78741

            Attorneys for Appellees, Maria Torres, et al

                                                    /.s/ Mary Ellen King
                                                    Mary Ellen King